     Case 2:18-cv-02223-MMD-EJY Document 29 Filed 07/29/20 Page 1 of 6




 1   David S. Kahn, Esq.
     Nevada Bar No.: 7038
 2   I-Che Lai, Esq.
     Nevada Bar No.: 12247
 3   WILSON ELSER MOSKOWITZ
     EDELMAN & DICKER LLP
 4   300 South 4th Street, 11th Floor
     Las Vegas, Nevada 89101
 5   Tel: (702) 727-1400; Fax: (702) 727-1401
     David.Kahn@wilsonelser.com
 6   I-Che.Lai@wilsonelser.com
 7   Gail E. Podolsky (admitted pro hac vice)
     Georgia Bar No. 142021
 8   CARLTON FIELDS
 9   1201 West Peachtree Street, Suite 3000
     Atlanta, Georgia 30309
10   Tel: (404) 815-2714; Fax: (404) 815-3415
     gpodolsky@carltonfields.com
11   Attorneys for Plaintiffs

12                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
13
14   WEBSTER FINANCIAL CORPORATION,
                                                       Case No. 2:18-cv-02223-MMD-GWF
     WEBSTER BANK, NATIONAL
15   ASSOCIATION, and WEBSTER CAPITAL
     FINANCE, INC.
16                                                     MOTION FOR EXTENSION OF TIME
                                                       TO COMPLETE POST-JUDGMENT
17           Plaintiffs,
                                                       DISCOVERY AND INCORPORATED
     v.
18                                                     MEMORANDUM OF LAW
     WEBSTER CAPITAL FINANCE INC., FIFIK
19                                                     (Third Request)
     PRIVATE LOANS, FIFIK JAN, SAMUEL
20   HOWARD, ALEX HAMPSOM, various JOHN
     and JANE DOES 1-10, and XYZ COMPANIES
21   1-10 (UNIDENTIFIED),
22
             Defendants.
23
24           Plaintiffs Webster Financial Corporation, Webster Bank, National Association, and
25   Webster Capital Finance, Inc. (collectively, “Webster”), pursuant to Fed. R. Civ. P. 6(b) and
26   Local Rule IA 6-1, hereby move for entry of an order extending the post-judgment discovery
27   period by four (4) months, through and including, December 9, 2020.
28


                                                   1
     123147285.v1
     Case 2:18-cv-02223-MMD-EJY Document 29 Filed 07/29/20 Page 2 of 6




 1           On January 9, 2020, Webster sought an extension of time to conduct post-judgment

 2   discovery in order to take the deposition of Erhomarhua Afure1, obtain documents from him, and

 3   conduct any additional discovery based on what Webster learned during the deposition. [ECF

 4   No. 23.] Webster’s request for an extension was subsequently granted. [ECF No. 24.]

 5           On February 20, 2020, Webster filed a miscellaneous action with the United States

 6   District Court for the Southern District of Florida to compel Mr. Afure to produce documents

 7   and sit for a deposition. On March 20, 2020, United States Magistrate Judge Jared M. Strauss

 8   ordered Mr. Afure to produce documents and sit for a deposition.

 9           COVID-19 prevented Webster from taking Mr. Afure’s deposition as Webster prefers to

10   take an in-person deposition.      Subsequently, on April 8, 2020, Webster sought a second

11   extension of time to conduct post-judgment discovery [ECF No. 25], and the request was granted

12   [ECF No. 26].

13           Even though the parties agreed to postpone Mr. Afure’s deposition to a future date in the

14   hopes that the deposition could be taken in person, Mr. Afure’s counsel refused to agree to a

15   specific date. To date, Mr. Afure’s counsel refuses to provide depositions dates for this client.

16   Accordingly, Webster was forced to seek judicial intervention in the miscellaneous action.

17           On July 23, 2020, in the miscellaneous action, United States District Court for the

18   Southern District of Florida Judge Rodolfo Ruiz ordered a telephonic status conference for

19   August 3, 2020 to discuss the deposition of Mr. Afure. Because Webster has been unable to take

20   Mr. Afure’s deposition, Webster requests additional time to conduct post-judgment discovery.

21           Accordingly, Webster requests that this Court extend the post-judgment discovery

22   deadline set forth in the Final Judgment for four (4) months, through and including, December 9,

23
24
     1
       Erhomarhua Afure is the signatory on the bank account that received the proceeds from at least
25   one of the fraudulent loans provided by the Defendants. As detailed in Webster’s first motion to
     extend post-judgment discovery, Mr. Afure is likely to have highly relevant information,
26   including documents regarding Defendants’ business, the profits earned by Defendants, and the
     location of the Defendants and their assets. This information is necessary for Webster to quantify
27   its damages. See 15 U.S.C. 1117 (stating that a plaintiff may recover defendant’s gross profits
     under the Lanham Act). To date, Webster has been unable to ascertain this information from the
28   other third-party discovery it has received. It is also likely that Mr. Afure will disclose additional
     third-parties that Webster will need to subpoena.

                                                       2
     123147285.v1
     Case 2:18-cv-02223-MMD-EJY Document 29 Filed 07/29/20 Page 3 of 6




 1   2020. This extension will allow Webster to take the deposition of Mr. Afure and conduct further

 2   discovery using any information learned from his deposition.

 3           This is the third request for an extension of time. The request is necessitated by the

 4   COVID-19 pandemic and Webster having to seek further judicial intervention to depose Mr.

 5   Afure. No party will be prejudiced by this extension and it will not affect any other pending

 6   deadlines set by the Court. See, e.g., United States v. $1,020,378.05 U.S. Currency, 26 F.3d 134

 7   (9th Cir. 1994) (noting that the district court granted a three-month extension of the discovery

 8   cutoff date); Pyankovska v. Abid, 216CV2942JCMBNW, 2019 WL 6609690, at *2 (D. Nev.

 9   Dec. 5, 2019) (“The court gave defendant an additional 60 days to complete discovery”); Farace

10   v. Am. Airlines, Inc., 2:10-CV-00724-KJD, 2011 WL 5239227, at *2 (D. Nev. Nov. 1, 2011)

11   (extending discovery for ninety (90) days); Shops at Grand Canyon 14, LLC v. Rack Room

12   Shoes, Inc., 2:09-CV-01234-RLH, 2010 WL 4181361, at *4 (D. Nev. Oct. 20, 2010) (granting

13   motion to extend discovery to permit the parties to take certain depositions).

14           A proposed order is attached.

15           Respectfully submitted this 29th day of July, 2020.

16
17                                               By: /s/ Gail Podolsky
                                                     David S. Kahn
18                                                   Nevada Bar No. 7038
                                                     I-Che Lai, Esq.
19                                                   Nevada Bar No. 12247
                                                     WILSON ELSER MOSKOWITZ
20                                                   EDELMAN & DICKER LLP
                                                     300 South 4th Street, 11th Floor
21                                                   Las Vegas, Nevada 89101
                                                     (702) 727-1400
22                                                   (702) 727-1401 (fax)
                                                     David.Kahn@wilsonelser.com
23                                                   I-Che.Lai@wilsonelser.com
24
                                                     Gail E. Podolsky (admitted pro hac vice)
25                                                   Georgia Bar No. 142021
                                                     CARLTON FIELDS
26                                                   1201 West Peachtree Street, Suite 3000
                                                     Atlanta, Georgia 30309
27
                                                     (404) 815-2714
28                                                   (404) 815-3415 (fax)


                                                      3
     123147285.v1
     Case 2:18-cv-02223-MMD-EJY Document 29 Filed 07/29/20 Page 4 of 6




 1                                        gpodolsky@carltonfields.com
 2                                        Attorneys for Plaintiffs Webster Financial
                                          Corporation, Webster Bank, National
 3                                        Association, and Webster Capital Finance, Inc.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          4
     123147285.v1
     Case 2:18-cv-02223-MMD-EJY Document 29 Filed 07/29/20 Page 5 of 6




 1                                    CERTIFICATE OF SERVICE

 2
 3           I hereby certify that the foregoing pleading was electronically filed with the Clerk by

 4   using the CM/ECF system, which will send a notice of electronic filing to all registered users of

 5   the CM/ECF system.

 6           This 29th day of July, 2020.

 7
 8                                                  /s/ Gail Podolsky
 9                                                  Gail Podolsky

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    5
     123147285.v1
            Case 2:18-cv-02223-MMD-EJY Document 29 Filed 07/29/20 Page 6 of 6




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10
     WEBSTER FINANCIAL CORPORATION, et.                 Case No. 2:18-cv-02223-MMD-GWF
11
     al.,
12
             Plaintiffs,                                ORDER GRANTING MOTION FOR
13   v.                                                 EXTENSION OF TIME TO COMPLETE
                                                        POST-JUDGMENT DISCOVERY
14
     WEBSTER CAPITAL FINANCE INC., et. al.,
15
             Defendants.
16
17
18           THIS CAUSE having come before this Court pursuant to Plaintiffs’ Motion for Extension

19   of Time to Complete Post-Judgment Discovery, and the Court having been fully advised in the

20   premises, it is hereby

21           ORDERED AND ADJUDGED:

22           1.      The motion is hereby GRANTED in its entirety.

23           2.      Plaintiffs shall have until December 9, 2020, to conduct additional post-judgment

24   discovery.

25                                  29th day of ________________,
             DONE AND ORDERED this _____          July            2020.

26
                                                  ____________________________________
27                                                THE HONORABLE MIRANDA M. DU
28                                                UNITED STATES DISTRICT JUDGE



     120799526.v1
